Exhibit 16.0 CHISHOLM, BIERWOLF & NILSON Certified Public Accountants A Limited Liability 533 W. 2600 S., Suite 25 Office (801) 292-8756 Partnership Bountiful, Utah 84010 Fax (801) 292-8809 November 27, 2007 Office of the Chief Accountant Securities and Exchange Commission 450 West Fifth Street N.W. WashingtonDC20549 Ladies and Gentlemen We have read Item 4.01 “Changes in Registrant’s Certifying Accountant” in the Form 8-K dated November 20, 2007 of Planetlink Communications, Inc. filed with the Securities and Exchange Commission and are in agreement with the statements contained therein as they relate to our firm. Yours truly, /s/ Chisholm, Bierwolf & Nilson CHISHOLM , BIERWOLF & NILSON
